DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent prior art which teaches an image forming device configured to form images on sheets; a heater including a plurality of heater elements arranged in a first direction and configured to fix an image formed on a sheet from the image forming device; and a control circuit configured to: generate first energization data indicating energization states of each of the heater elements based on first raster image data representing a first image to be formed by the image forming device, generate second energization data indicating energization states of each of the heater elements based on second raster image data representing a second image to be formed by the image forming device after the first image, determine a printing order for the first image and the second image based on whether the printing order will lower power consumption, the determination being based on the first energization data read from the storage and the second energization data read from the storage; and control the image forming device to perform image forming of the first image and the second image in the determined printing order.
The closest prior art, Aoyama Yasushi et al (JP 20140200163), teaches the generation of first and second energization data indicating energization states of heater elements and determining whether manipulation of the second image will lower power consumption based on a comparison of the first and second energization data. Further, Yosuke Nakazato (US 20140355030 A1), teaches determining if a job among a plurality of print jobs is set as a power saving job that can save power consumption and queueing the job to the output device. However, the prior art fails to correlate the energy saving job with energization states of heater elements based on first and second raster data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
January 29, 2022